


Exhibit 10.1

 

CONFIDENTIAL

 

ASPEN TECHNOLOGY, INC.

 

Executive Retention Agreement

 

Aspen Technology, Inc., a Delaware corporation (the “Company”), and [Name of
executive] (the “Executive”) enter into this Executive Retention Agreement (the
“Agreement”) dated July 31, 2009 (the “Effective Date”).

 

WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its stockholders;

 

WHEREAS, the Company recognizes that, as is the case with many publicly-held
corporations, the possibility of a change in control of the Company exists and
that such possibility, and the uncertainty and questions which it may raise
among key personnel, may result in the departure or distraction of key personnel
to the detriment of the Company and its stockholders, and

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company that appropriate steps should be
taken to reinforce and encourage the continued employment and dedication of the
Company’s key personnel without distraction, including distraction from the
possibility of a change in control of the Company and related events and
circumstances.

 

NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ and for other good and valuable consideration, the
parties agree that the Executive shall receive the severance benefits set forth
set forth below in the event the Executive’s employment with the Company is
terminated.

 


1.     KEY DEFINITIONS.


 

As used herein, the following terms shall have the following respective
meanings:

 


1.1           “CHANGE IN CONTROL” MEANS AN EVENT OR OCCURRENCE SET FORTH IN ANY
ONE OR MORE OF SUBSECTIONS (A) THROUGH (D) BELOW (INCLUDING AN EVENT OR
OCCURRENCE THAT CONSTITUTES A CHANGE IN CONTROL UNDER ONE OF SUCH SUBSECTIONS
BUT IS SPECIFICALLY EXEMPTED FROM ANOTHER SUCH SUBSECTION) AND THAT IS (I) A
CHANGE IN THE OWNERSHIP OF THE COMPANY (AS DEFINED IN TREASURY REGULATION
SECTION 1.409A-3(I)(5)(V)), (II) A CHANGE IN EFFECTIVE CONTROL OF THE COMPANY
(AS DEFINED IN TREASURY REGULATION SECTION 1.409A-3(I)(5)(VI)), OR (III) A
CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS OF THE COMPANY
(AS DEFINED IN TREASURY REGULATION SECTION 1.409A-3(I)(5)(VII)):


 

(A)           THE ACQUISITION BY AN INDIVIDUAL, ENTITY OR GROUP (WITHIN THE
MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934)
(A “PERSON”) OF BENEFICIAL OWNERSHIP OF ANY CAPITAL STOCK OF THE COMPANY IF,
AFTER SUCH ACQUISITION, SUCH PERSON BENEFICIALLY OWNS (WITHIN THE MEANING OF
RULE 13D-3 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934) 50% OR MORE OF
EITHER (X) THE THEN-OUTSTANDING SHARES OF COMMON STOCK OF THE

 

--------------------------------------------------------------------------------


 

COMPANY (THE “OUTSTANDING COMPANY COMMON STOCK”) OR (Y) THE COMBINED VOTING
POWER OF THE THEN-OUTSTANDING SECURITIES OF THE COMPANY ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS (THE “OUTSTANDING COMPANY VOTING
SECURITIES”); PROVIDED THAT FOR PURPOSES OF THIS SUBSECTION (1), THE FOLLOWING
ACQUISITIONS SHALL NOT CONSTITUTE A CHANGE IN CONTROL:  (I) ANY ACQUISITION
DIRECTLY FROM THE COMPANY (EXCLUDING AN ACQUISITION PURSUANT TO THE EXERCISE,
CONVERSION OR EXCHANGE OF ANY SECURITY EXERCISABLE FOR, CONVERTIBLE INTO OR
EXCHANGEABLE FOR COMMON STOCK OR VOTING SECURITIES OF THE COMPANY, UNLESS THE
PERSON EXERCISING, CONVERTING OR EXCHANGING SUCH SECURITY ACQUIRED SUCH SECURITY
DIRECTLY FROM THE COMPANY OR AN UNDERWRITER OR AGENT OF THE COMPANY), (II) ANY
ACQUISITION BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR
MAINTAINED BY THE COMPANY OR ANY CORPORATION CONTROLLED BY THE COMPANY OR
(III) ANY ACQUISITION BY ANY CORPORATION PURSUANT TO A BUSINESS COMBINATION (AS
DEFINED BELOW) THAT COMPLIES WITH CLAUSES (X) AND (Y) OF SECTION 1.1(C); OR

 

(B)           SUCH TIME AS THE CONTINUING DIRECTORS (AS DEFINED BELOW) DO NOT
CONSTITUTE A MAJORITY OF THE BOARD (OR, IF APPLICABLE, THE BOARD OF DIRECTORS OF
A SUCCESSOR CORPORATION TO THE COMPANY), WHERE THE TERM “CONTINUING DIRECTOR”
MEANS AT ANY DATE A MEMBER OF THE BOARD (X) WHO WAS A MEMBER OF THE BOARD ON THE
DATE OF THE EXECUTION OF THIS AGREEMENT OR (Y) WHO WAS NOMINATED OR ELECTED
SUBSEQUENT TO SUCH DATE BY AT LEAST A MAJORITY OF THE DIRECTORS WHO WERE
CONTINUING DIRECTORS AT THE TIME OF SUCH NOMINATION OR ELECTION OR WHOSE
ELECTION TO THE BOARD WAS RECOMMENDED OR ENDORSED BY AT LEAST A MAJORITY OF THE
DIRECTORS WHO WERE CONTINUING DIRECTORS AT THE TIME OF SUCH NOMINATION OR
ELECTION, PROVIDED THAT THERE SHALL BE EXCLUDED FROM THIS CLAUSE (Y) ANY
INDIVIDUAL WHOSE INITIAL ASSUMPTION OF OFFICE OCCURRED AS A RESULT OF AN ACTUAL
OR THREATENED ELECTION CONTEST WITH RESPECT TO THE ELECTION OR REMOVAL OF
DIRECTORS OR OTHER ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS, BY
OR ON BEHALF OF A PERSON OTHER THAN THE BOARD; OR

 

(C)           THE CONSUMMATION OF A MERGER, CONSOLIDATION, REORGANIZATION,
RECAPITALIZATION OR SHARE EXCHANGE INVOLVING THE COMPANY OR A SALE OR OTHER
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY (A
“BUSINESS COMBINATION”), UNLESS, IMMEDIATELY FOLLOWING SUCH BUSINESS
COMBINATION, EACH OF THE FOLLOWING TWO CONDITIONS IS SATISFIED:  (X) ALL OR
SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES WHO WERE THE BENEFICIAL OWNERS
OF THE OUTSTANDING COMPANY COMMON STOCK AND OUTSTANDING COMPANY VOTING
SECURITIES IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION BENEFICIALLY OWN,
DIRECTLY OR INDIRECTLY, MORE THAN 50% OF THE THEN-OUTSTANDING SHARES OF COMMON
STOCK AND THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING SECURITIES ENTITLED
TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS, RESPECTIVELY, OF THE RESULTING
OR ACQUIRING CORPORATION IN SUCH BUSINESS COMBINATION (WHICH SHALL INCLUDE A
CORPORATION THAT AS A RESULT OF SUCH TRANSACTION OWNS THE COMPANY OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE
SUBSIDIARIES) (SUCH RESULTING OR ACQUIRING CORPORATION IS REFERRED TO HEREIN AS
THE “ACQUIRING CORPORATION”) IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR
OWNERSHIP OF THE OUTSTANDING COMPANY COMMON STOCK AND OUTSTANDING COMPANY VOTING
SECURITIES, RESPECTIVELY, IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION,
EXCLUDING FOR ALL PURPOSES OF THIS CLAUSE (X) ANY SHARES OF COMMON STOCK OR
OTHER SECURITIES OF THE ACQUIRING CORPORATION ATTRIBUTABLE TO ANY SUCH
INDIVIDUAL’S OR ENTITY’S OWNERSHIP OF SECURITIES OTHER THAN OUTSTANDING COMPANY
COMMON STOCK OR OUTSTANDING COMPANY VOTING SECURITIES IMMEDIATELY PRIOR TO THE
BUSINESS COMBINATION); AND (Y) NO PERSON (EXCLUDING THE ACQUIRING CORPORATION OR
ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) MAINTAINED OR SPONSORED BY THE
COMPANY OR BY THE ACQUIRING CORPORATION) BENEFICIALLY OWNS, DIRECTLY OR

 

2

--------------------------------------------------------------------------------


 

INDIRECTLY, 50% OR MORE OF THE THEN-OUTSTANDING SHARES OF COMMON STOCK OF THE
ACQUIRING CORPORATION, OR OF THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING
SECURITIES OF SUCH CORPORATION ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS (EXCEPT TO THE EXTENT THAT SUCH OWNERSHIP EXISTED PRIOR TO THE
BUSINESS COMBINATION); OR

 

(D)           THE LIQUIDATION OR DISSOLUTION OF THE COMPANY.

 


1.2           “CHANGE IN CONTROL DATE” MEANS THE FIRST DATE DURING THE TERM (AS
DEFINED IN SECTION 2) ON WHICH A CHANGE IN CONTROL OCCURS.  ANYTHING IN THIS
AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IF (A) A CHANGE IN CONTROL OCCURS, OR
SHALL HAVE BEEN ANNOUNCED OR AGREED TO, (B)  THE EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY IS SUBSEQUENTLY TERMINATED, AND (C) IF THE DATE OF TERMINATION IS PRIOR
TO THE DATE OF THE ACTUAL OR SCHEDULED CHANGE OF CONTROL AND IT IS REASONABLY
DEMONSTRATED BY THE EXECUTIVE THAT SUCH TERMINATION OF EMPLOYMENT (I) WAS AT THE
REQUEST OF A THIRD PARTY WHO HAS TAKEN STEPS REASONABLY DESIGNED TO EFFECT A
CHANGE IN CONTROL OR (II) OTHERWISE AROSE IN CONNECTION WITH OR IN ANTICIPATION
OF A CHANGE IN CONTROL, SUCH AS, FOR EXAMPLE, AS A CONDITION THERETO OR IN
CONNECTION WITH COST REDUCTION OR ELIMINATION OF DUPLICATE POSITIONS, THEN FOR
ALL PURPOSES OF THIS AGREEMENT THE “CHANGE IN CONTROL DATE” SHALL MEAN THE DATE
IMMEDIATELY PRIOR TO THE DATE OF SUCH TERMINATION OF EMPLOYMENT.


 


1.3           “CAUSE” MEANS:


 

(A)           THE EXECUTIVE’S WILLFUL AND CONTINUED FAILURE TO SUBSTANTIALLY
PERFORM THE EXECUTIVE’S REASONABLE ASSIGNED DUTIES (OTHER THAN ANY SUCH FAILURE
RESULTING FROM INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS OR ANY FAILURE AFTER
THE EXECUTIVE GIVES NOTICE OF TERMINATION FOR GOOD REASON), WHICH FAILURE IS NOT
CURED WITHIN 30 DAYS AFTER A WRITTEN NOTICE AND DEMAND FOR SUBSTANTIAL
PERFORMANCE IS RECEIVED BY THE EXECUTIVE FROM THE BOARD OF DIRECTORS OF THE
COMPANY WHICH SPECIFICALLY IDENTIFIES THE MANNER IN WHICH THE BOARD OF DIRECTORS
BELIEVES THE EXECUTIVE HAS NOT SUBSTANTIALLY PERFORMED THE EXECUTIVE’S DUTIES;
OR

 

(B)           THE EXECUTIVE’S WILLFUL ENGAGEMENT IN ILLEGAL CONDUCT OR GROSS
MISCONDUCT WHICH IS MATERIALLY AND DEMONSTRABLY INJURIOUS TO THE COMPANY.

 

For purposes of this Section 1.3, no act or failure to act by the Executive
shall be considered “willful” unless it is done, or omitted to be done, in bad
faith and without reasonable belief that the Executive’s action or omission was
in the best interests of the Company.

 


1.4           “GOOD REASON” MEANS THE OCCURRENCE, WITHOUT THE EXECUTIVE’S PRIOR
WRITTEN CONSENT, OF ANY OF THE EVENTS OR CIRCUMSTANCES SET FORTH IN CLAUSES
(A) THROUGH (G) BELOW.  NOTWITHSTANDING THE OCCURRENCE OF ANY SUCH EVENT OR
CIRCUMSTANCE, SUCH OCCURRENCE SHALL NOT BE DEEMED TO CONSTITUTE GOOD REASON IF,
PRIOR TO THE DATE OF TERMINATION SPECIFIED IN THE NOTICE OF TERMINATION (EACH AS
DEFINED IN SECTION 3) GIVEN BY THE EXECUTIVE IN RESPECT THEREOF, SUCH EVENT OR
CIRCUMSTANCE HAS BEEN FULLY CORRECTED AND THE EXECUTIVE HAS BEEN REASONABLY
COMPENSATED FOR ANY LOSSES OR DAMAGES RESULTING THEREFROM (PROVIDED THAT SUCH
RIGHT OF CORRECTION BY THE COMPANY SHALL APPLY ONLY WITH RESPECT TO THE FIRST
NOTICE OF TERMINATION FOR GOOD REASON GIVEN BY THE EXECUTIVE).

 

(A)           THE ASSIGNMENT TO THE EXECUTIVE OF DUTIES INCONSISTENT IN ANY
MATERIAL RESPECT WITH THE EXECUTIVE’S POSITION (INCLUDING STATUS, OFFICES,
TITLES AND REPORTING

 

3

--------------------------------------------------------------------------------


 

REQUIREMENTS), AUTHORITY OR RESPONSIBILITIES IN EFFECT IMMEDIATELY PRIOR TO THE
EARLIEST TO OCCUR OF (I) THE CHANGE IN CONTROL DATE, (II) THE DATE OF THE
EXECUTION BY THE COMPANY OF THE INITIAL WRITTEN AGREEMENT OR INSTRUMENT
PROVIDING FOR THE CHANGE IN CONTROL OR (III) THE DATE OF THE ADOPTION BY THE
BOARD OF DIRECTORS OF A RESOLUTION PROVIDING FOR THE CHANGE IN CONTROL (WITH THE
EARLIEST TO OCCUR OF SUCH DATES REFERRED TO HEREIN AS THE “MEASUREMENT DATE”),
OR ANY OTHER ACTION OR OMISSION BY THE COMPANY WHICH RESULTS IN A MATERIAL
DIMINUTION IN SUCH POSITION, AUTHORITY OR RESPONSIBILITIES;

 

(B)           A REDUCTION IN THE EXECUTIVE’S ANNUAL BASE SALARY AS IN EFFECT ON
THE MEASUREMENT DATE OR AS THE SAME WAS OR MAY BE INCREASED THEREAFTER FROM TIME
TO TIME;

 

(C)           THE FAILURE BY THE COMPANY TO (I) CONTINUE IN EFFECT ANY MATERIAL
COMPENSATION OR BENEFIT PLAN OR PROGRAM (INCLUDING WITHOUT LIMITATION ANY LIFE
INSURANCE, MEDICAL, HEALTH AND ACCIDENT OR DISABILITY PLAN AND ANY VACATION
PROGRAM OR POLICY) (A “BENEFIT PLAN”) IN WHICH THE EXECUTIVE PARTICIPATES OR
WHICH IS APPLICABLE TO THE EXECUTIVE IMMEDIATELY PRIOR TO THE MEASUREMENT DATE,
UNLESS AN EQUITABLE ARRANGEMENT (EMBODIED IN AN ONGOING SUBSTITUTE OR
ALTERNATIVE PLAN) HAS BEEN MADE WITH RESPECT TO SUCH PLAN OR PROGRAM,
(II) CONTINUE THE EXECUTIVE’S PARTICIPATION THEREIN (OR IN SUCH SUBSTITUTE OR
ALTERNATIVE PLAN) ON A BASIS NOT MATERIALLY LESS FAVORABLE, BOTH IN TERMS OF THE
AMOUNT OF BENEFITS PROVIDED AND THE LEVEL OF THE EXECUTIVE’S PARTICIPATION
RELATIVE TO OTHER PARTICIPANTS, THAN THE BASIS EXISTING IMMEDIATELY PRIOR TO THE
MEASUREMENT DATE OR (III) AWARD CASH BONUSES TO THE EXECUTIVE IN AMOUNTS AND IN
A MANNER SUBSTANTIALLY CONSISTENT WITH PAST PRACTICE IN LIGHT OF THE COMPANY’S
FINANCIAL PERFORMANCE;

 

(D)           A CHANGE BY THE COMPANY IN THE LOCATION AT WHICH THE EXECUTIVE
PERFORMS THE EXECUTIVE’S PRINCIPAL DUTIES FOR THE COMPANY TO A NEW LOCATION THAT
IS BOTH (I) OUTSIDE A RADIUS OF 40 MILES FROM THE EXECUTIVE’S PRINCIPAL
RESIDENCE IMMEDIATELY PRIOR TO THE MEASUREMENT DATE AND (II) MORE THAN 30 MILES
FROM THE LOCATION AT WHICH THE EXECUTIVE PERFORMED THE EXECUTIVE’S PRINCIPAL
DUTIES FOR THE COMPANY IMMEDIATELY PRIOR TO THE MEASUREMENT DATE; OR A
REQUIREMENT BY THE COMPANY THAT THE EXECUTIVE TRAVEL ON COMPANY BUSINESS TO A
SUBSTANTIALLY GREATER EXTENT THAN REQUIRED IMMEDIATELY PRIOR TO THE MEASUREMENT
DATE;

 

(E)           THE FAILURE OF THE COMPANY TO OBTAIN THE AGREEMENT FROM ANY
SUCCESSOR TO THE COMPANY TO ASSUME AND AGREE TO PERFORM THIS AGREEMENT, AS
REQUIRED BY SECTION 6.1;

 

(F)            A PURPORTED TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WHICH IS
NOT EFFECTED PURSUANT TO A NOTICE OF TERMINATION SATISFYING THE REQUIREMENTS OF
SECTION 3; OR

 

(G)           ANY FAILURE OF THE COMPANY TO PAY OR PROVIDE TO THE EXECUTIVE ANY
PORTION OF THE EXECUTIVE’S COMPENSATION OR BENEFITS DUE UNDER ANY BENEFIT PLAN
WITHIN SEVEN DAYS OF THE DATE SUCH COMPENSATION OR BENEFITS ARE DUE, OR ANY
MATERIAL BREACH BY THE COMPANY OF THIS AGREEMENT OR ANY EMPLOYMENT AGREEMENT
WITH THE EXECUTIVE.

 

FOR PURPOSES OF THIS AGREEMENT, ANY CLAIM OF “GOOD REASON” MADE BY THE EXECUTIVE
SHALL BE PRESUMED TO BE CORRECT UNLESS THE COMPANY ESTABLISHES BY CLEAR AND
CONVINCING

 

4

--------------------------------------------------------------------------------


 

EVIDENCE THAT GOOD REASON DOES NOT EXIST. THE EXECUTIVE’S RIGHT TO TERMINATE THE
EXECUTIVE’S EMPLOYMENT FOR GOOD REASON SHALL NOT BE AFFECTED BY THE EXECUTIVE’S
INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS.

 


1.5           “DISABILITY” MEANS THE EXECUTIVE’S ABSENCE FROM THE FULL-TIME
PERFORMANCE OF THE EXECUTIVE’S DUTIES WITH THE COMPANY FOR 180 CONSECUTIVE
CALENDAR DAYS AS A RESULT OF INCAPACITY DUE TO MENTAL OR PHYSICAL ILLNESS WHICH
IS DETERMINED TO BE TOTAL AND PERMANENT BY A PHYSICIAN SELECTED BY THE COMPANY
OR ITS INSURERS AND ACCEPTABLE TO THE EXECUTIVE OR THE EXECUTIVE’S LEGAL
REPRESENTATIVE.


 


2.     TERM OF AGREEMENT.  THIS AGREEMENT SHALL TAKE EFFECT UPON THE EFFECTIVE
DATE AND SHALL EXPIRE UPON THE FIRST TO OCCUR OF (A) THE EXPIRATION OF THE TERM
(AS DEFINED BELOW) IF A CHANGE IN CONTROL HAS NOT OCCURRED DURING THE TERM,
(B) THE DATE 12 MONTHS AFTER THE CHANGE IN CONTROL DATE, IF THE EXECUTIVE IS
STILL EMPLOYED BY THE COMPANY AS OF SUCH LATER DATE, OR (C) THE FULFILLMENT BY
THE COMPANY OF ALL OF ITS OBLIGATIONS UNDER SECTIONS 4 AND 5.2 AND 5.3 IF THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY TERMINATES DURING THE TERM OR WITHIN 12
MONTHS FOLLOWING THE CHANGE IN CONTROL DATE.  “TERM” SHALL MEAN THE PERIOD
COMMENCING AS OF THE EFFECTIVE DATE AND CONTINUING IN EFFECT THROUGH JULY 31,
2010; PROVIDED, HOWEVER, THAT COMMENCING ON AUGUST 1, 2010 AND EACH AUGUST 1
THEREAFTER, THE TERM SHALL BE AUTOMATICALLY EXTENDED FOR ONE ADDITIONAL YEAR
UNLESS, NOT LATER THAN SEVEN DAYS PRIOR TO THE SCHEDULED EXPIRATION OF THE TERM
(OR ANY EXTENSION THEREOF), THE COMPANY SHALL HAVE GIVEN THE EXECUTIVE WRITTEN
NOTICE THAT THE TERM WILL NOT BE EXTENDED.


 


3.     NOTICE OF TERMINATION.


 


3.1           ANY TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR BY
THE EXECUTIVE (OTHER THAN DUE TO THE DEATH OF THE EXECUTIVE) SHALL BE
COMMUNICATED BY A WRITTEN NOTICE TO THE OTHER PARTY HERETO (THE “NOTICE OF
TERMINATION”), GIVEN IN ACCORDANCE WITH SECTION 7.  ANY NOTICE OF TERMINATION
SHALL: (I) INDICATE THE SPECIFIC TERMINATION PROVISION (IF ANY) OF THIS
AGREEMENT RELIED UPON BY THE PARTY GIVING SUCH NOTICE, (II) TO THE EXTENT
APPLICABLE, SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED
TO PROVIDE A BASIS FOR TERMINATION OF THE EXECUTIVE’S EMPLOYMENT UNDER THE
PROVISION SO INDICATED AND (III) SPECIFY THE DATE OF TERMINATION (AS DEFINED
BELOW).  THE EFFECTIVE DATE OF AN EMPLOYMENT TERMINATION (THE “DATE OF
TERMINATION”) SHALL BE THE CLOSE OF BUSINESS ON THE DATE SPECIFIED IN THE NOTICE
OF TERMINATION (WHICH DATE MAY NOT BE LESS THAN 30 DAYS OR MORE THAN 120 DAYS
AFTER THE DATE OF DELIVERY OF SUCH NOTICE OF TERMINATION), IN THE CASE OF A
TERMINATION OTHER THAN ONE DUE TO THE EXECUTIVE’S DEATH, OR THE DATE OF THE
EXECUTIVE’S DEATH, AS THE CASE MAY BE.  IN THE EVENT THE COMPANY FAILS TO
SATISFY THE REQUIREMENTS OF SECTION 3 REGARDING A NOTICE OF TERMINATION, THE
PURPORTED TERMINATION OF THE EXECUTIVE’S EMPLOYMENT PURSUANT TO SUCH NOTICE OF
TERMINATION SHALL NOT BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT.


 


3.2           THE FAILURE BY THE EXECUTIVE OR THE COMPANY TO SET FORTH IN THE
NOTICE OF TERMINATION ANY FACT OR CIRCUMSTANCE WHICH CONTRIBUTES TO A SHOWING OF
GOOD REASON OR CAUSE SHALL NOT WAIVE ANY RIGHT OF THE EXECUTIVE OR THE COMPANY,
RESPECTIVELY, HEREUNDER OR PRECLUDE THE EXECUTIVE OR THE COMPANY, RESPECTIVELY,
FROM ASSERTING ANY SUCH FACT OR CIRCUMSTANCE IN ENFORCING THE EXECUTIVE’S OR THE
COMPANY’S RIGHTS HEREUNDER.


 


5

--------------------------------------------------------------------------------



 


3.3           ANY NOTICE OF TERMINATION FOR CAUSE GIVEN BY THE COMPANY MUST BE
GIVEN WITHIN 30 DAYS OF THE OCCURRENCE OF THE EVENT(S) OR CIRCUMSTANCE(S) WHICH
CONSTITUTE(S) CAUSE.  PRIOR TO ANY NOTICE OF TERMINATION FOR CAUSE BEING GIVEN
(AND PRIOR TO ANY TERMINATION FOR CAUSE BEING EFFECTIVE), THE EXECUTIVE SHALL BE
ENTITLED TO A HEARING BEFORE THE BOARD OF DIRECTORS OF THE COMPANY AT WHICH HE
MAY, AT THE EXECUTIVE’S ELECTION, BE REPRESENTED BY COUNSEL AND AT WHICH HE
SHALL HAVE A REASONABLE OPPORTUNITY TO BE HEARD.  SUCH HEARING SHALL BE HELD ON
NOT LESS THAN 15 DAYS PRIOR WRITTEN NOTICE TO THE EXECUTIVE STATING THE BOARD OF
DIRECTORS’ INTENTION TO TERMINATE THE EXECUTIVE FOR CAUSE AND STATING IN DETAIL
THE PARTICULAR EVENT(S) OR CIRCUMSTANCE(S) WHICH THE BOARD OF DIRECTORS BELIEVES
CONSTITUTES CAUSE FOR TERMINATION.  ANY SUCH NOTICE OF TERMINATION FOR CAUSE
MUST BE APPROVED BY AN AFFIRMATIVE VOTE OF AT LEAST TWO-THIRDS OF THE MEMBERS OF
THE BOARD OF DIRECTORS.


 


4.     TERMINATION; BENEFITS TO EXECUTIVE.


 


4.1           TERMINATION NOT RELATED TO A CHANGE IN CONTROL.  SUBJECT TO
SECTION 4.5, IF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED BY THE
COMPANY WITHOUT CAUSE AND A CHANGE IN CONTROL DATE HAS NOT OCCURRED, THEN,
PROVIDED THAT THE EXECUTIVE HAS DELIVERED TO THE COMPANY (AND THE APPLICABLE
REVOCATION PERIOD HAS EXPIRED WITH RESPECT TO) A SIGNED GENERAL RELEASE
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT A (THE “RELEASE”) DURING
THE 60 DAYS FOLLOWING THE DATE OF TERMINATION, THE EXECUTIVE SHALL BE ENTITLED
TO PAYMENTS AND BENEFITS SET FORTH BELOW.  UNLESS DELAYED BY SECTION 4.5, THE
PAYMENTS WILL BEGIN (OR FOR LUMP SUMS WILL BE MADE) IN THE FIRST PAYROLL PERIOD
AFTER THE RELEASE BECOMES IRREVOCABLE, PROVIDED THAT IF THE 60TH DAY FALLS
IN THE CALENDAR YEAR FOLLOWING THE YEAR OF THE DATE OF TERMINATION, THE PAYMENTS
WILL BEGIN (OR BE MADE) NO EARLIER THAN THE FIRST PAYROLL PERIOD OF SUCH LATER
CALENDAR YEAR.  THE FIRST PAYROLL PAYMENT WILL INCLUDE A MAKE-UP PAYMENT FOR THE
PERIOD THAT ELAPSED BETWEEN THE DATE OF TERMINATION AND THE PAYROLL PERIOD IN
WHICH PAYMENTS BEGIN.:


 

(A)           FOR THE 12 MONTHS FOLLOWING THE DATE OF TERMINATION (THE
“SEVERANCE PERIOD”), THE COMPANY SHALL PAY TO THE EXECUTIVE AN AMOUNT EQUAL TO
EXECUTIVE’S THEN CURRENT BASE SALARY, TO BE PAID ON THE COMPANY’S NORMAL PAYROLL
CYCLE DURING THE SEVERANCE PERIOD; PROVIDED THAT IF ANY PAYMENTS WOULD OTHERWISE
BE DUE ON OR AFTER MARCH 15 OF THE CALENDAR YEAR NEXT SUCCEEDING THE YEAR IN
WHICH TERMINATION OCCURS, THEN ALL PAYMENTS THAT WOULD OTHERWISE BE DUE AFTER
MARCH 15 SHALL BE PAID TO THE EXECUTIVE IN A LUMP SUM IN THE PAYROLL PERIOD ON
OR IMMEDIATELY PRIOR TO MARCH 15 OF SUCH NEXT SUCCEEDING YEAR.

 

(B)           FOR THE SEVERANCE PERIOD OR SUCH LONGER PERIOD AS MAY BE PROVIDED
BY THE TERMS OF THE APPROPRIATE PLAN, PROGRAM, PRACTICE OR POLICY, THE COMPANY
SHALL CONTINUE TO PAY OR PROVIDE BENEFITS TO THE EXECUTIVE AND THE EXECUTIVE’S
FAMILY AT LEAST EQUAL TO THOSE WHICH WOULD HAVE BEEN PROVIDED TO THEM IF THE
EXECUTIVE’S EMPLOYMENT HAD NOT BEEN TERMINATED, IN ACCORDANCE WITH THE
APPLICABLE MEDICAL, DENTAL AND VISION PLANS (THE “BENEFIT PLANS”)  IN EFFECT ON
THE DATE OF TERMINATION OR, IF MORE FAVORABLE TO THE EXECUTIVE AND THE
EXECUTIVE’S FAMILY, IN EFFECT GENERALLY AT ANY TIME THEREAFTER WITH RESPECT TO
OTHER PEER EXECUTIVES OF THE COMPANY AND ITS AFFILIATED COMPANIES
(NOTWITHSTANDING THE FOREGOING, TO THE EXTENT SUCH PAYMENTS ARE TAXABLE AND
EXTEND BEYOND THE PERIOD OF TIME DURING WHICH THE EXECUTIVE WOULD BE ENTITLED
(OR WOULD, BUT FOR SUCH ARRANGEMENT, BE ENTITLED) TO COBRA CONTINUATION COVERAGE
UNDER A GROUP HEALTH PLAN OF THE COMPANY, SUCH PAYMENTS SHALL BE MADE ON A
MONTHLY BASIS).

 

6

--------------------------------------------------------------------------------


 

(C)           THE COMPANY SHALL PAY TO THE EXECUTIVE IN A LUMP SUM, IN CASH, THE
AGGREGATE OF THE FOLLOWING AMOUNTS:

 

(I)            A PRO RATA PORTION OF THE EXECUTIVE’S TARGET BONUS FOR THE
THEN-CURRENT FISCAL YEAR, AND

 

(II)           IN LIEU OF ANY FURTHER LIFE, DISABILITY, AND ACCIDENT INSURANCE
BENEFITS (NOT INCLUDING MEDICAL, DENTAL OR VISION INSURANCE) (THE “OTHER
PLANS”), AN AMOUNT EQUAL TO THE COST TO THE EXECUTIVE OF PROVIDING SUCH
BENEFITS, TO THE EXTENT THAT THE EXECUTIVE IS ELIGIBLE TO RECEIVE SUCH BENEFITS
IMMEDIATELY PRIOR TO THE NOTICE OF TERMINATION, FOR THE SEVERANCE PERIOD.

 

(D)           TO THE EXTENT NOT PREVIOUSLY PAID OR PROVIDED, THE COMPANY SHALL
TIMELY PAY OR PROVIDE TO THE EXECUTIVE ANY OTHER AMOUNTS OR BENEFITS REQUIRED TO
BE PAID OR PROVIDED OR WHICH THE EXECUTIVE IS ELIGIBLE TO RECEIVE FOLLOWING THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT UNDER ANY PLAN, PROGRAM, POLICY, PRACTICE,
CONTRACT OR AGREEMENT OF THE COMPANY AND ITS AFFILIATED COMPANIES, INCLUDING ANY
COMPENSATION PREVIOUSLY DEFERRED BY THE EXECUTIVE (TOGETHER WITH ANY ACCRUED
INTEREST OR EARNINGS THEREON) AND ANY ACCRUED VACATION PAY.

 

(E)           FOR PURPOSES OF DETERMINING ELIGIBILITY (BUT NOT THE TIME OF
COMMENCEMENT OF BENEFITS) OF THE EXECUTIVE FOR DEFINED BENEFIT PENSION/RETIREE
BENEFITS, IF ANY,  TO WHICH THE EXECUTIVE IS ENTITLED, THE EXECUTIVE SHALL BE
CONSIDERED TO HAVE REMAINED EMPLOYED BY THE COMPANY THROUGH THE SEVERANCE
PERIOD.  FOR THE AVOIDANCE OF DOUBT, THE FOREGOING SHALL NOT BE DEEMED TO
INCLUDE A 401(K) PLAN OR SIMILAR BENEFIT.

 

(F)            THE COMPANY SHALL PROVIDE OUTPLACEMENT SERVICES THROUGH ONE OR
MORE OUTSIDE FIRMS OF THE EXECUTIVE’S CHOOSING AND REASONABLY ACCEPTABLE TO THE
COMPANY UP TO AN AGGREGATE OF $45,000, WITH SUCH SERVICES TO EXTEND UNTIL THE
EARLIER OF (I) 12 MONTHS FOLLOWING THE TERMINATION OF EXECUTIVE’S EMPLOYMENT OR
(II) THE DATE THE EXECUTIVE SECURES FULL TIME EMPLOYMENT.

 


4.2           TERMINATION RELATED TO A CHANGE IN CONTROL.  SUBJECT TO
SECTION 4.5, IF A CHANGE IN CONTROL DATE OCCURS AND THE EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY TERMINATES WITHIN 12 MONTHS FOLLOWING THE CHANGE IN CONTROL
DATE, THE FOLLOWING PROVISIONS SHALL APPLY:


 

(A)           TERMINATION WITHOUT CAUSE OR FOR GOOD REASON.  IF THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY IS TERMINATED BY THE COMPANY (OTHER THAN FOR CAUSE,
DISABILITY OR DEATH) OR BY THE EXECUTIVE FOR GOOD REASON WITHIN 12 MONTHS
FOLLOWING THE CHANGE IN CONTROL DATE, THEN, PROVIDED THAT EXECUTIVE HAS
DELIVERED TO THE COMPANY (AND THE APPLICABLE REVOCATION PERIOD HAS EXPIRED WITH
RESPECT TO) THE RELEASE WITHIN 60 DAYS OF THE DATE OF TERMINATION, THE EXECUTIVE
SHALL BE ENTITLED TO THE FOLLOWING PAYMENTS AND BENEFITS PAID ON THE SAME TIMING
DESCRIBED IN SECTION 4.1:

 

(I)            THE COMPANY SHALL PAY TO THE EXECUTIVE IN A LUMP SUM, IN CASH,
THE AGGREGATE OF THE FOLLOWING AMOUNTS:

 

(A)          THE SUM OF (1) THE EXECUTIVE’S BASE SALARY THROUGH THE DATE OF
TERMINATION, AND (2) THE AMOUNT OF ANY COMPENSATION PREVIOUSLY DEFERRED BY THE

 

7

--------------------------------------------------------------------------------


 

EXECUTIVE (TOGETHER WITH ANY ACCRUED INTEREST OR EARNINGS THEREON) AND ANY
ACCRUED VACATION PAY, IN EACH CASE TO THE EXTENT NOT PREVIOUSLY PAID;

 

(B)           THE SUM OF (1) ONE MULTIPLIED BY THE EXECUTIVE’S ANNUAL BASE
SALARY, AND (2) THE HIGHER OF THE EXECUTIVE’S TARGET BONUS FOR THE THEN-PRIOR
FISCAL YEAR OR THE EXECUTIVE’S TARGET BONUS FOR THE THEN-CURRENT FISCAL YEAR;
PROVIDED, HOWEVER, THAT IF THE DATE OF TERMINATION IS PRIOR TO THE CLOSING OF
THE CHANGE IN CONTROL, THEN THE AMOUNT SET FORTH IN THIS
SECTION 4.2(A)(I)(B)(1) SHALL BE PAID ON THE SAME SCHEDULE AS SET FORTH IN
SECTION 4.1(A) AND THE AMOUNT SET FORTH IN SECTION 4.2(A)(I)(B)(2) SHALL BE PAID
ON THE SAME SCHEDULE AS THE AMOUNT SET FORTH IN SECTION 4.1(C)(I); AND

 

(C)           IN LIEU OF ANY FURTHER BENEFITS UNDER OTHER PLANS, AN AMOUNT EQUAL
TO THE COST TO THE EXECUTIVE OF PROVIDING SUCH BENEFITS, TO THE EXTENT THAT THE
EXECUTIVE IS ELIGIBLE TO RECEIVE SUCH BENEFITS IMMEDIATELY PRIOR TO THE NOTICE
OF TERMINATION, FOR THE SEVERANCE PERIOD.

 

(II)           FOR THE SEVERANCE PERIOD, OR SUCH LONGER PERIOD AS MAY BE
PROVIDED BY THE TERMS OF THE APPROPRIATE PLAN, PROGRAM, PRACTICE OR POLICY, THE
COMPANY SHALL CONTINUE TO PAY OR PROVIDE BENEFITS TO THE EXECUTIVE AND THE
EXECUTIVE’S FAMILY AT LEAST EQUAL TO THOSE WHICH WOULD HAVE BEEN PROVIDED TO
THEM IF THE EXECUTIVE’S EMPLOYMENT HAD NOT BEEN TERMINATED, IN ACCORDANCE WITH
THE APPLICABLE BENEFIT PLANS IN EFFECT ON THE MEASUREMENT DATE OR, IF MORE
FAVORABLE TO THE EXECUTIVE AND THE EXECUTIVE’S FAMILY, IN EFFECT GENERALLY AT
ANY TIME THEREAFTER WITH RESPECT TO OTHER PEER EXECUTIVES OF THE COMPANY AND ITS
AFFILIATED COMPANIES (NOTWITHSTANDING THE FOREGOING, TO THE EXTENT SUCH PAYMENTS
ARE TAXABLE AND EXTEND BEYOND THE PERIOD OF TIME DURING WHICH THE EXECUTIVE
WOULD BE ENTITLED (OR WOULD, BUT FOR SUCH ARRANGEMENT, BE ENTITLED) TO COBRA
CONTINUATION COVERAGE UNDER A GROUP HEALTH PLAN OF THE COMPANY, SUCH PAYMENTS
SHALL BE MADE ON A MONTHLY BASIS).

 

(III)          TO THE EXTENT NOT PREVIOUSLY PAID OR PROVIDED, THE COMPANY SHALL
TIMELY PAY OR PROVIDE TO THE EXECUTIVE ANY OTHER AMOUNTS OR BENEFITS REQUIRED TO
BE PAID OR PROVIDED OR WHICH THE EXECUTIVE IS ELIGIBLE TO RECEIVE FOLLOWING THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT UNDER ANY PLAN, PROGRAM, POLICY, PRACTICE,
CONTRACT OR AGREEMENT OF THE COMPANY AND ITS AFFILIATED COMPANIES.

 

(IV)          FOR PURPOSES OF DETERMINING ELIGIBILITY (BUT NOT THE TIME OF
COMMENCEMENT OF BENEFITS) OF THE EXECUTIVE FOR DEFINED BENEFIT PENSION/RETIREE
BENEFITS, IF ANY,  TO WHICH THE EXECUTIVE IS ENTITLED, THE EXECUTIVE SHALL BE
CONSIDERED TO HAVE REMAINED EMPLOYED BY THE COMPANY THROUGH THE SEVERANCE
PERIOD. FOR THE AVOIDANCE OF DOUBT, THE FOREGOING SHALL NOT BE DEEMED TO INCLUDE
A 401(K) PLAN OR SIMILAR BENEFIT.

 

(V)           WITH RESPECT TO THE EXECUTIVE’S EQUITY-BASED AWARDS, (1) ALL OF
THE THEN-UNVESTED OPTIONS TO PURCHASE SHARES OF STOCK OF THE COMPANY HELD BY THE
EXECUTIVE SHALL BECOME FULLY VESTED AND IMMEDIATELY EXERCISABLE IN FULL, AND
SHARES OF THE COMPANY RECEIVED UPON EXERCISE OF ANY OPTIONS WILL NO LONGER BE
SUBJECT TO A RIGHT OF REPURCHASE BY THE COMPANY, (2) ALL OF THE RESTRICTED STOCK
THEN OTHERWISE SUBJECT TO REPURCHASE BY THE COMPANY SHALL BE DEEMED TO BE FULLY
VESTED (I.E. NO LONGER SUBJECT TO A RIGHT OF REPURCHASE OR RESTRICTION BY THE
COMPANY), (3) ALL OF THE SHARES UNDERLYING RESTRICTED STOCK UNITS THEN OTHERWISE
SUBJECT TO

 

8

--------------------------------------------------------------------------------


 

FUTURE GRANT OR AWARD SHALL BE FULLY GRANTED, VESTED AND DISTRIBUTED AND NO
LONGER SUBJECT TO A RIGHT OF REPURCHASE BY THE COMPANY OR TO ANY OTHER
PERFORMANCE CONDITIONS, AND (4) ALL THEN-VESTED AND EXERCISABLE OPTIONS
(INCLUDING FOR THE AVOIDANCE OF DOUBT THE OPTIONS BECOMING EXERCISEABLE PURSUANT
TO THIS PARAGRAPH) SHALL CONTINUE TO BE EXERCISABLE BY THE EXECUTIVE FOR THE
SEVERANCE PERIOD (BUT NOT LATER THAN THE ORIGINAL EXPIRATION DATE OF SUCH
OPTIONS).

 

(VI)          THE COMPANY SHALL PROVIDE OUTPLACEMENT SERVICES THROUGH ONE OR
MORE OUTSIDE FIRMS OF THE EXECUTIVE’S CHOOSING AND REASONABLY ACCEPTABLE TO THE
COMPANY UP TO AN AGGREGATE OF $45,000, WITH SUCH SERVICES TO EXTEND UNTIL THE
EARLIER OF (I) 12 MONTHS FOLLOWING THE TERMINATION OF EXECUTIVE’S EMPLOYMENT OR
(II) THE DATE THE EXECUTIVE SECURES FULL TIME EMPLOYMENT.

 

(B)           RESIGNATION WITHOUT GOOD REASON; TERMINATION FOR DEATH OR
DISABILITY.  IF THE EXECUTIVE VOLUNTARILY TERMINATES THE EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY WITHIN 12 MONTHS FOLLOWING THE CHANGE IN CONTROL DATE,
EXCLUDING A TERMINATION FOR GOOD REASON, OR IF THE EXECUTIVE’S EMPLOYMENT WITH
THE COMPANY IS TERMINATED BY REASON OF THE EXECUTIVE’S DEATH OR DISABILITY
WITHIN 12 MONTHS FOLLOWING THE CHANGE IN CONTROL DATE, THEN THE EXECUTIVE (OR
THE EXECUTIVE’S ESTATE, IF APPLICABLE) SHALL BE ENTITLED TO THE FOLLOWING
PAYMENTS AND BENEFITS:

 

(I)            THE COMPANY SHALL PAY THE EXECUTIVE (OR THE EXECUTIVE’S ESTATE,
IF APPLICABLE), IN A LUMP SUM, IN CASH, WITHIN 60 DAYS AFTER THE DATE OF
TERMINATION, THE SUM OF (A) THE EXECUTIVE’S BASE SALARY THROUGH THE DATE OF
TERMINATION, AND (B) THE AMOUNT OF ANY COMPENSATION PREVIOUSLY DEFERRED BY THE
EXECUTIVE (TOGETHER WITH ANY ACCRUED INTEREST OR EARNINGS THEREON) AND ANY
ACCRUED VACATION PAY, IN EACH CASE TO THE EXTENT NOT PREVIOUSLY PAID; AND

 

(II)           TO THE EXTENT NOT PREVIOUSLY PAID OR PROVIDED, THE COMPANY SHALL
TIMELY PAY OR PROVIDE TO THE EXECUTIVE (OR THE EXECUTIVE’S ESTATE, IF
APPLICABLE) ANY OTHER AMOUNTS OR BENEFITS REQUIRED TO BE PAID OR PROVIDED OR
WHICH THE EXECUTIVE IS ELIGIBLE TO RECEIVE FOLLOWING THE EXECUTIVE’S TERMINATION
OF EMPLOYMENT UNDER ANY PLAN, PROGRAM, POLICY, PRACTICE, CONTRACT OR AGREEMENT
OF THE COMPANY AND ITS AFFILIATED COMPANIES.

 

(C)           TERMINATION FOR CAUSE.  IF THE COMPANY TERMINATES THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY FOR CAUSE WITHIN 12 MONTHS FOLLOWING THE CHANGE IN
CONTROL DATE, THEN THE EXECUTIVE SHALL BE ENTITLED TO THE FOLLOWING PAYMENTS AND
BENEFITS:

 

(I)            THE COMPANY SHALL PAY THE EXECUTIVE, IN A LUMP SUM, IN CASH,
WITHIN 60 DAYS AFTER THE DATE OF TERMINATION, THE SUM OF (A) THE EXECUTIVE’S
BASE SALARY THROUGH THE DATE OF TERMINATION AND (B) THE AMOUNT OF ANY
COMPENSATION PREVIOUSLY DEFERRED BY THE EXECUTIVE, IN EACH CASE TO THE EXTENT
NOT PREVIOUSLY PAID; AND

 

(II)           TO THE EXTENT NOT PREVIOUSLY PAID OR PROVIDED, THE COMPANY SHALL
TIMELY PAY OR PROVIDE TO THE EXECUTIVE ANY OTHER AMOUNTS OR BENEFITS REQUIRED TO
BE PAID OR PROVIDED OR WHICH THE EXECUTIVE IS ELIGIBLE TO RECEIVE FOLLOWING THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT UNDER ANY PLAN, PROGRAM, POLICY, PRACTICE,
CONTRACT OR AGREEMENT OF THE COMPANY AND ITS AFFILIATED COMPANIES.

 

9

--------------------------------------------------------------------------------

 


4.3           TAXES.


 

(a)           Notwithstanding any other provision of this Agreement, except as
set forth in Section 4.3(b), in the event that the Company undergoes a “Change
in Ownership or Control” (as defined below), the Company shall not be obligated
to provide to the Executive a portion of any “Contingent Compensation Payments”
(as defined below) that the Executive would otherwise be entitled to receive to
the extent necessary to eliminate any “excess parachute payments” (as defined in
Section 280G(b)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) for the Executive.  For purposes of this Section 4.3, the Contingent
Compensation Payments so eliminated shall be referred to as the “Eliminated
Payments” and the aggregate amount determined in accordance with Treasury
Regulation Section 1.280G-1, Q/A-30 or any successor provision) of the
Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Amount.”

 

(b)           Notwithstanding the provisions of Section 4.3(a), no such
reduction in Contingent Compensation Payments shall be made if (i) the
Eliminated Amount (computed without regard to this sentence) exceeds (ii) 110%
of the aggregate present value (determined in accordance with Treasury
Regulation Section 1.280G-1, Q/A-31 and Q/A-32 or any successor provisions) of
the amount of any additional taxes that would be incurred by the Executive if
the Eliminated Payments (determined without regard to this sentence) were paid
to him (including, state and federal income taxes on the Eliminated Payments,
the excise tax imposed by Section 4999 of the Code payable with respect to all
of the Contingent Compensation Payments in excess of the Executive’s “base
amount” (as defined in Section 280G(b)(3) of the Code), and any withholding
taxes).  The override of such reduction in Contingent Compensation Payments
pursuant to this Section 4.3(b) shall be referred to as a “Section 4.3(b)
Override.”  For purpose of this paragraph, if any federal or state income taxes
would be attributable to the receipt of any Eliminated Payment, the amount of
such taxes shall be computed by multiplying the amount of the Eliminated Payment
by the maximum combined federal and state income tax rate provided by law.

 

(c)           For purposes of this Section 4.3 the following terms shall have
the following respective meanings:

 

(i)            “Change in Ownership or Control” shall mean a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company determined in accordance with
Section 280G(b)(2) of the Code.

 

(ii)           “Contingent Compensation Payment” shall mean any payment (or
benefit) in the nature of compensation that is made or made available (under
this Agreement or otherwise) to a “disqualified individual” (as defined in
Section 280G(c) of the Code) and that is contingent (within the meaning of
Section 280G(b)(2)(A)(i) of the Code) on a Change in Ownership or Control of the
Company.

 

(d)           Any payments or other benefits otherwise due to the Executive
following a Change in Ownership or Control that could reasonably be
characterized (as determined by the Company) as Contingent Compensation Payments
(the “Potential Payments”) shall not be made until the dates provided for in
this Section 4.3(d).  Within 10 days after each

 

10

--------------------------------------------------------------------------------


 

date on which the Executive first becomes entitled to receive (whether or not
then due) a Contingent Compensation Payment relating to such Change in Ownership
or Control, the Company shall determine and notify the Executive (with
reasonable detail regarding the basis for its determinations) (i) which
Potential Payments constitute Contingent Compensation Payments, (ii) the
Eliminated Amount and (iii) whether the Section 4.3(b) Override is applicable. 
Within 30 days after delivery of such notice to the Executive, the Executive
shall deliver a response to the Company (the “Executive Response”) stating
either (A) that he agrees with the Company’s determination pursuant to the
preceding sentence, or (B) that he disagrees with such determination, in which
case he shall set forth (i) which Potential Payments should be characterized as
Contingent Compensation Payments, (ii) the Eliminated Amount, and (iii) whether
the Section 4.3(b) Override is applicable.  To the extent any Contingent
Compensation Payments are required to be treated as Eliminated Payments pursuant
to this Section 4.3(d), then the Potential Payments shall be reduced or
eliminated, as determined by the Company, in the following order: (A) any cash
payments, (B) any taxable benefits, (C) any nontaxable benefits, and (D) any
vesting of equity awards, in each case in reverse order beginning with payments
or benefits that are to be paid the farthest in time from the date that triggers
the applicability of the excise tax, to the extent necessary to maximize the
Eliminated Payments.  If the Executive states in the Executive Response that he
agrees with the Company’s determination, the Company shall make the Potential
Payments to the Executive within three business days following delivery to the
Company of the Executive Response (except for any Potential Payments which are
not due to be made until after such date, which Potential Payments shall be made
on the date on which they are due).  If the Executive states in the Executive
Response that he disagrees with the Company’s determination, then, for a period
of 10 days following delivery of the Executive Response, the Executive and the
Company shall use good faith efforts to resolve such dispute.  If such dispute
is not resolved within such 10-day period, such dispute shall be settled
exclusively by arbitration in Boston, Massachusetts, in accordance with the
rules of the American Arbitration Association then in effect.  Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.  The Company
shall, within three business days following delivery to the Company of the
Executive Response, make to the Executive those Potential Payments as to which
there is no dispute between the Company and the Executive regarding whether they
should be made (except for any such Potential Payments which are not due to be
made until after such date, which Potential Payments shall be made on the date
on which they are due).  The balance of the Potential Payments shall be made
within three business days following the resolution of such dispute.  Subject to
the limitations contained in Sections 4.3(a) and (b) hereof, the amount of any
payments to be made to the Executive following the resolution of such dispute
shall be increased by amount of the accrued interest thereon computed as set
forth below.

 

(e)          The provisions of this Section 4.3 are intended to apply to any and
all payments or benefits available to the Executive under this Agreement  or any
other agreement or plan of the Company under which the Executive receives
Contingent Compensation Payments.


 


4.4           MITIGATION.  FOR THE AVOIDANCE OF DOUBT, THE EXECUTIVE SHALL NOT
BE REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT OR BENEFITS PROVIDED FOR IN
THIS SECTION 4 BY SEEKING OTHER EMPLOYMENT OR OTHERWISE.  FURTHER, THE AMOUNT OF
ANY PAYMENT OR BENEFITS PROVIDED FOR IN THIS SECTION 4 SHALL NOT BE REDUCED BY
ANY COMPENSATION EARNED BY THE EXECUTIVE


 


11

--------------------------------------------------------------------------------



 


AS A RESULT OF EMPLOYMENT BY ANOTHER EMPLOYER, BY RETIREMENT BENEFITS, BY OFFSET
AGAINST ANY AMOUNT CLAIMED TO BE OWED BY THE EXECUTIVE TO THE COMPANY OR
OTHERWISE.


 


4.5           DISTRIBUTIONS.


 

(A)           SUBJECT TO THIS SECTION 4.5, PAYMENTS OR BENEFITS UNDER SECTION 4
OF THIS AGREEMENT SHALL BEGIN ONLY UPON THE DATE OF EXECUTIVE’S “SEPARATION FROM
SERVICE” (DETERMINED AS SET FORTH BELOW) WHICH OCCURS ON OR AFTER THE DATE OF
TERMINATION.  THE FOLLOWING RULES SHALL APPLY WITH RESPECT TO DISTRIBUTION OF
THE PAYMENTS AND BENEFITS, IF ANY, TO BE PROVIDED TO EXECUTIVE UNDER SECTION 4
OF THE AGREEMENT, AS APPLICABLE:

 

(I)            IT IS INTENDED THAT EACH INSTALLMENT OF THE PAYMENTS AND BENEFITS
PROVIDED UNDER SECTION 4 OF THE AGREEMENT SHALL BE TREATED AS A SEPARATE
“PAYMENT” FOR PURPOSES OF  SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED, AND THE FINAL TREASURY REGULATIONS AND GUIDANCE ISSUED THEREUNDER
(“SECTION 409A”).  NEITHER THE COMPANY NOR EXECUTIVE SHALL HAVE THE RIGHT TO
ACCELERATE OR DEFER THE DELIVERY OF ANY SUCH PAYMENTS OR BENEFITS EXCEPT TO THE
EXTENT SPECIFICALLY PERMITTED OR REQUIRED BY SECTION 409A.

 

(II)           IF, AS OF THE DATE OF EXECUTIVE’S “SEPARATION FROM SERVICE” FROM
THE COMPANY, EXECUTIVE IS NOT A “SPECIFIED EMPLOYEE” (EACH, FOR PURPOSES OF THE
AGREEMENT, WITHIN THE MEANING OF SECTION 409A), THEN EACH INSTALLMENT OF THE
PAYMENTS AND BENEFITS SHALL BE MADE ON THE DATES AND TERMS SET FORTH IN
SECTION 4 OF THE AGREEMENT.

 

(III)          IF, AS OF THE DATE OF EXECUTIVE’S SEPARATION FROM SERVICE FROM
THE COMPANY, EXECUTIVE IS A SPECIFIED EMPLOYEE, THEN:

 

(A)          EACH INSTALLMENT OF THE PAYMENTS AND BENEFITS DUE UNDER SECTION 4
OF THE AGREEMENT THAT, IN ACCORDANCE WITH THE DATES AND TERMS SET FORTH HEREIN,
WILL IN ALL CIRCUMSTANCES, REGARDLESS OF WHEN EXECUTIVE’S SEPARATION FROM
SERVICE OCCURS, BE PAID WITHIN THE SHORT-TERM DEFERRAL PERIOD (AS DEFINED UNDER
SECTION 409A) SHALL BE TREATED AS A SHORT-TERM DEFERRAL WITHIN THE MEANING OF
TREASURY REGULATION SECTION 1.409A-1(B)(4) TO THE MAXIMUM EXTENT PERMISSIBLE
UNDER SECTION 409A.; AND

 

EACH INSTALLMENT OF THE PAYMENTS AND BENEFITS DUE UNDER SECTION 4 OF THE
AGREEMENT THAT IS NOT DESCRIBED IN THIS SECTION 4.5(A)(III)(A) AND THAT WOULD,
ABSENT THIS SUBSECTION, BE PAID WITHIN THE SIX-MONTH PERIOD FOLLOWING
EXECUTIVE’S SEPARATION FROM SERVICE FROM THE COMPANY SHALL NOT BE PAID UNTIL THE
DATE THAT IS SIX MONTHS AND ONE DAY AFTER SUCH SEPARATION FROM SERVICE (OR, IF
EARLIER, EXECUTIVE’S DEATH), WITH ANY SUCH INSTALLMENTS THAT ARE REQUIRED TO BE
DELAYED BEING ACCUMULATED DURING THE SIX-MONTH PERIOD AND PAID IN A LUMP SUM ON
THE DATE THAT IS SIX MONTHS AND ONE DAY FOLLOWING EXECUTIVE’S SEPARATION FROM
SERVICE AND ANY SUBSEQUENT INSTALLMENTS, IF ANY, BEING PAID IN ACCORDANCE WITH
THE DATES AND TERMS SET FORTH HEREIN; PROVIDED, HOWEVER, THAT THE PRECEDING
PROVISIONS OF THIS SENTENCE SHALL NOT APPLY TO ANY INSTALLMENT OF PAYMENTS AND
BENEFITS IF AND TO THE MAXIMUM EXTENT THAT THAT SUCH INSTALLMENT IS DEEMED TO BE
PAID UNDER A SEPARATION PAY PLAN THAT DOES NOT PROVIDE FOR A DEFERRAL OF
COMPENSATION BY REASON OF THE APPLICATION OF TREASURY REGULATION SECTION
1.409A-1(B)(9)(III) (RELATING TO SEPARATION PAY UPON AN INVOLUNTARY SEPARATION
FROM SERVICE).  ANY INSTALLMENTS THAT QUALIFY FOR THE EXCEPTION UNDER TREASURY

 

12

--------------------------------------------------------------------------------


 

REGULATION SECTION 1.409A-1(B)(9)(III) MUST BE PAID NO LATER THAN THE LAST DAY
OF EXECUTIVE’S SECOND TAXABLE YEAR FOLLOWING THE TAXABLE YEAR IN WHICH THE
SEPARATION FROM SERVICE OCCURS

 

(B)           THE DETERMINATION OF WHETHER AND WHEN EXECUTIVE’S SEPARATION FROM
SERVICE FROM THE COMPANY HAS OCCURRED SHALL BE MADE AND IN A MANNER CONSISTENT
WITH, AND BASED ON THE PRESUMPTIONS SET FORTH IN, TREASURY REGULATION
SECTION 1.409A-1(H).  SOLELY FOR PURPOSES OF THIS SECTION 4.5(B) “COMPANY” SHALL
INCLUDE ALL PERSONS WITH WHOM THE COMPANY WOULD BE CONSIDERED A SINGLE EMPLOYER
UNDER SECTION 414(B) AND 414(C) OF THE CODE.

 

(C)           ALL REIMBURSEMENTS AND IN-KIND BENEFITS PROVIDED UNDER THE
AGREEMENT SHALL BE MADE OR PROVIDED IN ACCORDANCE WITH THE REQUIREMENTS OF
SECTION 409A TO THE EXTENT THAT SUCH REIMBURSEMENTS OR IN-KIND BENEFITS ARE
SUBJECT TO SECTION 409A, INCLUDING, WHERE APPLICABLE, THE REQUIREMENTS THAT
(I) ANY REIMBURSEMENT IS FOR EXPENSES INCURRED DURING THE EXECUTIVE’S LIFETIME
(OR DURING A SHORTER PERIOD OF TIME SPECIFIED IN THE AGREEMENT), (II) THE AMOUNT
OF EXPENSES ELIGIBLE FOR REIMBURSEMENT DURING A CALENDAR YEAR MAY NOT AFFECT THE
EXPENSES ELIGIBLE FOR REIMBURSEMENT IN ANY OTHER CALENDAR YEAR, (III) THE
REIMBURSEMENT OF AN ELIGIBLE EXPENSE WILL BE MADE ON OR BEFORE THE LAST DAY OF
THE CALENDAR YEAR FOLLOWING THE YEAR IN WHICH THE EXPENSE IS INCURRED AND
(IV) THE RIGHT TO REIMBURSEMENT IS NOT SUBJECT TO SET OFF OR LIQUIDATION OR
EXCHANGE FOR ANY OTHER BENEFIT.

 


5.     DISPUTES; EXPENSES.


 


5.1           DISPUTES.  ALL CLAIMS BY THE EXECUTIVE FOR BENEFITS UNDER THIS
AGREEMENT SHALL BE DIRECTED TO AND DETERMINED BY THE BOARD OF DIRECTORS OF THE
COMPANY AND SHALL BE IN WRITING.  ANY REJECTION BY THE BOARD OF DIRECTORS OF A
CLAIM FOR BENEFITS UNDER THIS AGREEMENT SHALL BE DELIVERED TO THE EXECUTIVE IN
WRITING AND SHALL SET FORTH THE SPECIFIC REASONS FOR THE REJECTION AND THE
SPECIFIC PROVISIONS OF THIS AGREEMENT RELIED UPON.


 


5.2           EXPENSES.  SUBJECT TO SECTION 4.5, THE COMPANY AGREES TO PAY AS
INCURRED, THE EXPENSES OF ONE LAW FIRM TO REVIEW AND NEGOTIATE THIS AGREEMENT,
AND, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL LEGAL, ACCOUNTING AND OTHER
FEES AND EXPENSES WHICH THE EXECUTIVE MAY REASONABLY INCUR AS A RESULT OF ANY
CLAIM OR CONTEST (REGARDLESS OF THE OUTCOME THEREOF) BY THE COMPANY, THE
EXECUTIVE OR OTHERS REGARDING THE VALIDITY OR ENFORCEABILITY OF, OR LIABILITY
UNDER, ANY PROVISION OF THIS AGREEMENT OR ANY GUARANTEE OF PERFORMANCE THEREOF
(INCLUDING AS A RESULT OF ANY CONTEST BY THE EXECUTIVE REGARDING THE AMOUNT OF
ANY PAYMENT OR BENEFITS PURSUANT TO THIS AGREEMENT), PLUS IN EACH CASE INTEREST
ON ANY DELAYED PAYMENT AT THE APPLICABLE RATE FOR PREJUDGMENT INTEREST THEN IN
EFFECT IN THE COMMONWEALTH OF MASSACHUSETTS.


 


5.3           COMPENSATION DURING A DISPUTE.  SUBJECT TO SECTION 4.5, IF RIGHTS
OF THE EXECUTIVE TO RECEIVE BENEFITS UNDER SECTION 4 (OR THE AMOUNT OR NATURE OF
THE BENEFITS TO WHICH HE IS ENTITLED TO RECEIVE) ARE THE SUBJECT OF A DISPUTE
BETWEEN THE COMPANY AND THE EXECUTIVE, THE COMPANY SHALL CONTINUE (A) TO PAY TO
THE EXECUTIVE THE EXECUTIVE’S BASE SALARY IN EFFECT AS OF THE MEASUREMENT DATE
AND (B) TO PROVIDE BENEFITS TO THE EXECUTIVE AND THE EXECUTIVE’S FAMILY AT LEAST
EQUAL TO THOSE WHICH WOULD HAVE BEEN PROVIDED TO THEM, IF THE EXECUTIVE’S
EMPLOYMENT HAD NOT BEEN TERMINATED, IN ACCORDANCE WITH THE APPLICABLE BENEFIT
PLANS IN EFFECT ON THE MEASUREMENT DATE, UNTIL SUCH DISPUTE IS RESOLVED. 
FOLLOWING THE RESOLUTION OF SUCH DISPUTE, THE SUM OF THE PAYMENTS MADE TO THE
EXECUTIVE UNDER CLAUSE (A) OF THIS SECTION 5.3 SHALL BE DEDUCTED


 


13

--------------------------------------------------------------------------------



 


FROM ANY CASH PAYMENT WHICH THE EXECUTIVE IS ENTITLED TO RECEIVE PURSUANT TO
SECTION 4; AND IF SUCH SUM EXCEEDS THE AMOUNT OF THE CASH PAYMENT WHICH THE
EXECUTIVE IS ENTITLED TO RECEIVE PURSUANT TO SECTION 4, THE EXCESS OF SUCH SUM
OVER THE AMOUNT OF SUCH PAYMENT SHALL BE REPAID (WITHOUT INTEREST) BY THE
EXECUTIVE TO THE COMPANY WITHIN 120 DAYS OF THE RESOLUTION OF SUCH DISPUTE.


 


6.     SUCCESSORS.


 


6.1           SUCCESSOR TO COMPANY.  THE COMPANY SHALL REQUIRE ANY SUCCESSOR
(WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO
ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR ASSETS OF THE COMPANY EXPRESSLY TO
ASSUME AND AGREE TO PERFORM THIS AGREEMENT TO THE SAME EXTENT THAT THE COMPANY
WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION HAD TAKEN PLACE.  FAILURE
OF THE COMPANY TO OBTAIN AN ASSUMPTION OF THIS AGREEMENT AT OR PRIOR TO THE
EFFECTIVENESS OF ANY SUCCESSION SHALL BE A BREACH OF THIS AGREEMENT AND SHALL
CONSTITUTE GOOD REASON IF THE EXECUTIVE ELECTS TO TERMINATE EMPLOYMENT, EXCEPT
THAT FOR PURPOSES OF IMPLEMENTING THE FOREGOING, THE DATE ON WHICH ANY SUCH
SUCCESSION BECOMES EFFECTIVE SHALL BE DEEMED THE DATE OF TERMINATION.  AS USED
IN THIS AGREEMENT, “COMPANY” SHALL MEAN THE COMPANY AS DEFINED ABOVE AND ANY
SUCCESSOR TO ITS BUSINESS OR ASSETS AS AFORESAID WHICH ASSUMES AND AGREES TO
PERFORM THIS AGREEMENT, BY OPERATION OF LAW OR OTHERWISE.


 


6.2           SUCCESSOR TO EXECUTIVE.  THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE ENFORCEABLE BY THE EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES,
EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND
LEGATEES.  IF THE EXECUTIVE SHOULD DIE WHILE ANY AMOUNT WOULD STILL BE PAYABLE
TO THE EXECUTIVE OR THE EXECUTIVE’S FAMILY HEREUNDER IF THE EXECUTIVE HAD
CONTINUED TO LIVE, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED HEREIN, SHALL BE
PAID IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO THE EXECUTORS, PERSONAL
REPRESENTATIVES OR ADMINISTRATORS OF THE EXECUTIVE’S ESTATE.


 


7.     NOTICE.  ALL NOTICES, INSTRUCTIONS AND OTHER COMMUNICATIONS GIVEN
HEREUNDER OR IN CONNECTION HEREWITH SHALL BE IN WRITING.  ANY SUCH NOTICE,
INSTRUCTION OR COMMUNICATION SHALL BE SENT EITHER (I) BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR (II) PREPAID VIA A REPUTABLE
NATIONWIDE OVERNIGHT COURIER SERVICE, IN EACH CASE ADDRESSED TO THE COMPANY, AT
ASPEN TECHNOLOGY, INC.; ATTN: GENERAL COUNSEL; 200 WHEELER ROAD; BURLINGTON, MA 
01803, AND TO THE EXECUTIVE AT THE EXECUTIVE’S ADDRESS INDICATED ON THE
SIGNATURE PAGE OF THIS AGREEMENT (OR TO SUCH OTHER ADDRESS AS EITHER THE COMPANY
OR THE EXECUTIVE MAY HAVE FURNISHED TO THE OTHER IN WRITING IN ACCORDANCE
HEREWITH).  ANY SUCH NOTICE, INSTRUCTION OR COMMUNICATION SHALL BE DEEMED TO
HAVE BEEN DELIVERED FIVE BUSINESS DAYS AFTER IT IS SENT BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR ONE BUSINESS DAY
AFTER IT IS SENT VIA A REPUTABLE NATIONWIDE OVERNIGHT COURIER SERVICE. EITHER
PARTY MAY GIVE ANY NOTICE, INSTRUCTION OR OTHER COMMUNICATION HEREUNDER USING
ANY OTHER MEANS, BUT NO SUCH NOTICE, INSTRUCTION OR OTHER COMMUNICATION SHALL BE
DEEMED TO HAVE BEEN DULY DELIVERED UNLESS AND UNTIL IT ACTUALLY IS RECEIVED BY
THE PARTY FOR WHOM IT IS INTENDED.


 


8.     MISCELLANEOUS.


 


8.1           NON-DISCLOSURE AND NON-COMPETITION AND NON-SOLICITATION.  THE
EXECUTIVE ACKNOWLEDGES AND REAFFIRMS THE EXECUTIVE’S OBLIGATIONS WITH RESPECT TO
NON-


 


14

--------------------------------------------------------------------------------



 


DISCLOSURE, NON-COMPETITION, AND NON-SOLICITATION (AND ANY OTHER RESTRICTIONS)
REFLECTED IN THE PROPRIETARY AND CONFIDENTIAL INFORMATION AND NON-COMPETITION
AND NON-SOLICITATION AGREEMENT DATED AS OF JULY 1, 2009 ATTACHED HERETO.


 


8.2           SECTION 409A OF THE CODE. THIS AGREEMENT IS INTENDED TO COMPLY
WITH THE PROVISIONS OF SECTION 409A AND THE AGREEMENT SHALL, TO THE EXTENT
PRACTICABLE, BE CONSTRUED IN ACCORDANCE THEREWITH.  TERMS DEFINED IN THE
AGREEMENT SHALL HAVE THE MEANINGS GIVEN SUCH TERMS UNDER SECTION 409A IF AND TO
THE EXTENT REQUIRED IN ORDER TO COMPLY WITH SECTION 409A.


 


8.3           EMPLOYMENT BY SUBSIDIARY.  FOR PURPOSES OF THIS AGREEMENT, THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY SHALL NOT BE DEEMED TO HAVE TERMINATED
SOLELY AS A RESULT OF THE EXECUTIVE CONTINUING TO BE EMPLOYED BY A WHOLLY-OWNED
SUBSIDIARY OF THE COMPANY.


 


8.4           SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION
OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION OF THIS AGREEMENT, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 


8.5           INJUNCTIVE RELIEF.  THE COMPANY AND THE EXECUTIVE AGREE THAT ANY
BREACH OF THIS AGREEMENT BY THE COMPANY IS LIKELY TO CAUSE THE EXECUTIVE
SUBSTANTIAL AND IRREVOCABLE DAMAGE AND THEREFORE, IN THE EVENT OF ANY SUCH
BREACH, IN ADDITION TO SUCH OTHER REMEDIES WHICH MAY BE AVAILABLE, THE EXECUTIVE
SHALL HAVE THE RIGHT TO SPECIFIC PERFORMANCE AND INJUNCTIVE RELIEF.


 


8.6           GOVERNING LAW.  THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.


 


8.7           WAIVERS.  NO WAIVER BY THE EXECUTIVE AT ANY TIME OF ANY BREACH OF,
OR COMPLIANCE WITH, ANY PROVISION OF THIS AGREEMENT TO BE PERFORMED BY THE
COMPANY SHALL BE DEEMED A WAIVER OF THAT OR ANY OTHER PROVISION AT ANY
SUBSEQUENT TIME.


 


8.8           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT BOTH OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


8.9           TAX WITHHOLDING.  ANY PAYMENTS PROVIDED FOR HEREUNDER SHALL BE
PAID NET OF ANY APPLICABLE TAX WITHHOLDING REQUIRED UNDER FEDERAL, STATE OR
LOCAL LAW.


 


8.10         ENTIRE AGREEMENT.  EXCEPT AS SET FORTH IN THIS SECTION 8.10, THIS
AGREEMENT SETS FORTH THE ENTIRE AGREEMENT OF THE PARTIES HERETO IN RESPECT OF
THE SUBJECT MATTER CONTAINED HEREIN AND SUPERSEDES ALL PRIOR AGREEMENTS,
PROMISES, COVENANTS, ARRANGEMENTS, COMMUNICATIONS, REPRESENTATIONS OR
WARRANTIES, WHETHER ORAL OR WRITTEN, BY ANY OFFICER, EMPLOYEE OR REPRESENTATIVE
OF ANY PARTY HERETO IN RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN; AND ANY
PRIOR AGREEMENT OF THE PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER CONTAINED
HEREIN IS HEREBY TERMINATED AND CANCELLED.  NOTWITHSTANDING THE PRECEDING
SENTENCE, THE AGREEMENT REFERENCED IN SECTION 8.1 REMAINS IN FULL FORCE AND
EFFECT.


 


15

--------------------------------------------------------------------------------



 


8.11         AMENDMENTS.  THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY BY A
WRITTEN INSTRUMENT EXECUTED BY BOTH THE COMPANY AND THE EXECUTIVE.


 


8.12         EXECUTIVE’S ACKNOWLEDGEMENTS.  THE EXECUTIVE ACKNOWLEDGES THAT THE
EXECUTIVE: (A) HAS READ THIS AGREEMENT; (B) HAS BEEN REPRESENTED IN THE
PREPARATION, NEGOTIATION, AND EXECUTION OF THIS AGREEMENT BY LEGAL COUNSEL OF
THE EXECUTIVE’S OWN CHOICE OR HAS VOLUNTARILY DECLINED TO SEEK SUCH COUNSEL;
(C) UNDERSTANDS THE TERMS AND CONSEQUENCES OF THIS AGREEMENT; AND
(D) UNDERSTANDS THAT THE LAW FIRM OF WILMERHALE IS ACTING AS COUNSEL TO THE
COMPANY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND
IS NOT ACTING AS COUNSEL FOR THE EXECUTIVE.


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

ASPEN TECHNOLOGY, INC.

 

By:

 

 

 

Mark E. Fusco

 

 

President & CEO

 

 

 

 

 

 

 

 

 

 

 

[Name of executive]

 

 

 

Address:

 

 

 

 

16

--------------------------------------------------------------------------------


 

Exhibit A

 

GENERAL RELEASE OF CLAIMS

 

This General Release of Claims (the “General Release”) is being executed by
                               (“Employee”), for and in consideration of certain
amounts payable under the                                  (the “Agreement”)
entered into between him and Aspen Technology, Inc. (the “Company”), dated as of
                        .  Employee agrees as follows:

 

Employee, on behalf of himself and his agents, heirs, executors, administrators,
successors and assigns, hereby fully, forever, irrevocably and unconditionally
releases, remises and discharges the Company, its officers, directors,
stockholders, corporate affiliates, subsidiaries, parent companies, agents and
employees (each in their individual and corporate capacities) (hereinafter, the
“Released Parties”) from any and all claims, charges, complaints, demands,
actions, causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities, and expenses (including
attorneys’ fees and costs), of every kind and nature that he ever had or now has
against the Released Parties, including, but not limited to, any and all claims
arising out of or relating to his employment with and/or separation from the
Company, including, but not limited to, all claims under Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Americans With Disabilities
Act of 1990, 42 U.S.C. § 12101 et seq., the Age Discrimination in Employment
Act, 29 U.S.C. § 621 et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601
et seq., the Worker Adjustment and Retraining Notification Act (“WARN”), 29
U.S.C. § 2101 et seq., Section 806 of the Corporate and Criminal Fraud
Accountability Act of 2002, 18 U.S.C. 1514(A), the Rehabilitation Act of 1973,
29 U.S.C. § 701 et seq., the Fair Credit Reporting Act, 15 U.S.C. § 1681
et seq., the Employee Retirement Income Security Act of 1974 (“ERISA”), 29
U.S.C. § 1001 et seq., Employee Order 11246, and Employee Order 11141, all as
amended; all claims arising out of the Massachusetts Fair Employment Practices
Act, M.G.L. c. 151B, § 1 et seq., the Massachusetts Civil Rights Act, M.G.L. c.
12, §§ 11H and 11I, the Massachusetts Equal Rights Act, M.G.L. c. 93, § 102 and
M.G.L. c. 214, § 1C, the Massachusetts Labor and Industries Act, M.G.L. c. 149,
§ 1 et seq., the Massachusetts Privacy Act, M.G.L. c. 214, § 1B, and the
Massachusetts Maternity Leave Act, M.G.L. c. 149, § 105D, all as amended; all
common law claims including, but not limited to, actions in defamation,
intentional infliction of emotional distress, misrepresentation, fraud, wrongful
discharge, and breach of contract, all claims to any non-vested ownership
interest in the Company, contractual or otherwise, and any claim or damage
arising out of his employment with and/or separation from the Company (including
a claim for retaliation) under any common law theory or any federal, state or
local statute or ordinance not expressly referenced above; provided, however,
that (a) nothing in this General Release prevents Employee from filing a charge
with, cooperating with, or participating in any proceeding before the Equal
Employment Opportunity Commission or a state fair employment practices agency
(except that Employee acknowledges that he may not be able to recover any
monetary benefits in connection with any such claim, charge or proceeding); and
(b) this General Release does not include (i) any right to vested benefits to
which Employee may be entitled under any Company benefit plan; (ii) any rights
Employee may have under the terms of this General Release; (iii) any right to
indemnification arising out of Employee’s employment with the Company pursuant
to any policy

 

17

--------------------------------------------------------------------------------


 

of insurance maintained by the Company; and (iv) any rights that the Employee
has under the Agreement.

 

Employee acknowledges that he has been given at least twenty-one (21) days to
consider this General Release, and that the Company advised him to consult with
an attorney of his own choosing prior to signing this General Release. Employee
understands that he may revoke this General Release for a period of seven
(7) days after he signs this General Release by notifying the Company’s General
Counsel, in writing, and the General Release shall not be effective or
enforceable until the expiration of this seven (7) day revocation period. 
Employee understands and agrees that by entering into this General Release, he
is waiving any and all rights or claims he might have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefits
Protection Act, and that he has received consideration beyond that to which he
was previously entitled.

 

IN WITNESS WHEREOF, the parties hereto have executed this General Release as of
the day and year set forth below.

 

ASPEN TECHNOLOGY, INC.

 

By:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

18

--------------------------------------------------------------------------------
